DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-52, drawn to a bone graft implant.
Group II, claim(s) 53, drawn to a method for treating bone in a patient in need thereof.
Group III, claim(s) 54, drawn to a method for preparing a bone graft implant.
Group IV, claim(s) 55, drawn to a kit for treating bone in a patient in need thereof.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Bone graft implant
Species A – embodied in Figures 1A-1C
Species B – embodied in Figures 2A-2C
Species C – embodied in Figures 3A-3C
Cross-sectional shape of bone graft implant
Species A – a circular cross section, a rectangular cross section, or a trapezoidal cross section
Species B – substantially flat
Porosity
Species A – uniform
Species A – non-uniform (gradient)
Ends of bone graft implant
Species A – comprising a concave collar (recited in claim 49, but not shown in the figures)
Species B – comprising an annulus, wherein the annulus has a smaller diameter as compared to the body of the bone graft implant (recited in claim 50, but not shown in the figures)
Species C – clamp shaped (recited in claim 51, but not shown in the figures)
Species D – concave (recited in claim 52, but not shown in the figures)
Applicant is required, in reply to this action, to elect a single species (from EACH of Bone graft implant, Cross-sectional shape of bone graft implant, Porosity, and Ends of bone graft implant) to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	Inventions/Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a bone graft implant, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
 For example, Ray, III et al. (US PG Pub No. 2013/0096681 A1) discloses a bone graft implant comprising:
a.    a first portion (Figure 3 - left portion of bone graft implant) that is porous ([0095] - cortical bone is porous); and
b.    a second portion (Figure 3 - right portion of bone graft implant) that is porous ([0095] - cortical bone is porous);
wherein at least one of the first portion and second portion include one or more reliefs (Figure 3 - grooves on both portions) and wherein the second portion of the bone graft implant is configured to be placed proximate to a bone surface (this is intended use).
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774